Title: To Thomas Jefferson from Daniel L. Hylton, 1 October 1792
From: Hylton, Daniel L.
To: Jefferson, Thomas



Dear Sir
Norfolk. Virga: Ocr. 1. 1792

My brother having just arrivd here, with his family from the Island of Jamaica, which country he has left forever and intends to become a resident in some part of the continent, at present a temporary one in Richmond, during the winter, on leaving the Island he disposd of his carriage and part of his furniture in full expectation he coud accomodate himself here immediately. As our carriage makers here, are Much higher for their work and the execution not so faithful, I beg leave to take the liberty to trouble you in employing one of the best workmen to make a plain neat and handsome coach, agreeable to the directions my particular friend Jno. Ricketts Esqr. will give, whose acquaintance I beg leave to introduce to your particular notice as a gentleman of family and merit. Every civility shewn him will confer an Obligation on Your Fd & St

Danl. L. Hylton


P.S. The Money will be remited immediately on hearing of its being ready to ship.

 